Citation Nr: 1542502	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  10-37 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a right shoulder disability.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for a left knee disability.

4. Entitlement to service connection for a right knee disability.

5. Entitlement to service connection for bilateral shin splints.

6. Entitlement to service connection for back scars.

7. Entitlement to service connection for a low back disability.

8. Entitlement to service connection for Gulf War Syndrome, to include a disability manifested by headaches, fatigue and hemoptysis.

9. Entitlement to service connection for bilateral foot disability.

10. Entitlement to service connection for a skin disability.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction lies with the RO in Columbia, South Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for a Board videoconference hearing on January 6, 2014, for which he failed to appear.  In a statement dated January 9, 2014, the Veteran's wife explained that the Veteran did not realize he was scheduled for a Board hearing on January 6, and that the Veteran was in the hospital on that date.  She explained that the Veteran still desired a Board hearing and wished to have his hearing rescheduled.  As of the date of this decision, no action has been taken on this request. 

In this regard, the Board recognizes that the Veteran failed to request a change in the hearing date at least two weeks prior to the scheduled hearing pursuant to 38 C.F.R. § 20.704.  However, he has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).  In light of the Veteran's wife's explanation for why the Veteran was unable to attend his scheduled hearing, it has been determined that he presented good cause to have his hearing rescheduled, and such should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a member of the Board.  The Veteran should be notified of the date, time, and place of such hearing by letter mailed to his current address of record, with a copy to his representative.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

